[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT ANTHONY J. FRANCOLINE'SMOTION FOR SUMMARY JUDGMENT
The issue before this court is simply whether or not the ground lease in question is sufficiently clear as to require the court to make a determination that the trier of fact could not find that the defendant lessee Francoline was obligated to make the mortgage payments either expressly or impliedly. The failure to make those payments concededly resulted in the defendants Symecko and Gervais losing the property in question (fee interest).
Inasmuch as the ground lease is silent as to this question, Symecko and Gervais may certainly have an opportunity to prove the allegations contained in their three-count cross-complaint. Accordingly, this court is prohibited from entering summary judgment. Suarez v. Dickmont PlasticsCT Page 602Corp., 229 Conn. 99, 105 (1994).
Freed, J.